 1   VICKI H. YOUNG
     Law Offices of Vicki H. Young
 2   2211 Park Boulevard
     Palo Alto, California 94306
 3
     Telephone      (650) 289-0635
 4   Fax            (650) 289-0636

 5   Counsel for ROSS COLBY

 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9

10
     UNITED STATES OF AMERICA,                                 )   No. CR 17-00168 LHK
11                                                             )
                                   Plaintiff,                  )   STIPULATION OF PARTIES
12                                                             )   REGARDING MEDICATION
              v.                                               )   DURING TRANSPORTATION;
13                                                             )   [PROPOSED] ORDER
     ROSS COLBY,                                               )
14                                                             )
                                Defendant.                     )
15                                                             )

16
           It is hereby stipulated between the defendant ROSS COLBY, through his attorney of record
17
     Vicki H. Young, Esq., and the government, through Assistant United States Attorney Susan Knight,
18
     that the Federal Bureau of Prisons provide defendant Ross Colby, Reg. No. 24198-111, with a 30
19
     day supply of his medication when he is transported from FMC Fort Worth to either another BOP
20
     facility or to be returned to the Northern District of California for further proceedings. The reason
21
     for this request is that it is critical for Mr. Colby’s health that his medical regime continue without
22
     interruption. The medication that Mr. Colby is currently receiving is nitazonanide (Alinia),
23
     doxycycline, and fluconazole.
24
     ///
25

26
     STIPULATION RE CONTINUANCE;
     [PROPOSED] ORDER
                                                       -1-
 1        It is so stipulated.

 2   Dated:       February 14, 2019                      Respectfully submitted,

 3

 4
                                                         /s/ Vicki H. Young
 5                                                       VICKI H. YOUNG, ESQ.
                                                         Attorney for Ross Colby
 6

 7
     Dated:       February 14, 2019                      DAVID L. ANDERSON
 8                                                       UNITED STATES ATTORNEY

 9

10                                                        /s/ Susan Knight
                                                         SUSAN KNIGHT
11                                                       Assistant United States Attorney
12

13

14
                                           PROPOSED ORDER
15

16        GOOD CAUSE BEING SHOWN, the court orders that the Federal Bureau of Prisons shall
17   provide the defendant ROSS COLBY, Reg. No. 24198-111, with a 30 day supply of his medications
18   nitazonanide (Alinia), doxycycline, and fluconazole when he leaves FMC Fort Worth to be

19   transported either to another BOP facility or to be returned to the Northern District of California for

20   further proceedings.

21        IT IS SO ORDERED.

22   DATED:)HEUXDU\
                                         ________________________________
23                                       LUCY H. KOH
                                         UNITED STATES DISTRICT JUDGE
24

25

26
     STIPULATION RE CONTINUANCE;
     [PROPOSED] ORDER
                                                       -2-
